Citation Nr: 0407838	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  03-18 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bipolar disorder.  

2.  Entitlement to service connection for a personality 
disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
August 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in November 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

In his substantive appeal, the veteran requested a video-
conference hearing before the Board.  This hearing was 
scheduled for February 2004.  However, the veteran failed to 
show for the hearing.  Therefore, the veteran's request for a 
hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) 
(2003).

Although the RO appears to have reopened the veteran's claim 
of entitlement to service connection for bipolar disorder, 
previously denied in an unappealed June 2000 rating decision, 
the Board is required to consider the materiality matter 
prior to any consideration of the merits of that claim.  
38 U.S.C.A. §§ 7104(b), 5108 (West 2002); see Barnett v. 
Brown, 8 Vet. App. 1 (1995).  In that regard, the Board notes 
that the current appeal includes the veteran's claim of 
entitlement to service connection for PTSD, a disability that 
was not considered by the RO in any prior final denial.  
Thus, such is appropriately viewed as a new claim.  See 
Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996).    

The issues of entitlement to service connection for PTSD and 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bipolar 
disorder are REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


FINDING OF FACT

A personality disorder, in and of itself, is not a disability 
for compensation purposes.


CONCLUSION OF LAW

A personality disorder is not a disability for VA 
compensation purposes and may not be service-connected.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The provisions of the VCAA and implementing 
regulations are applicable to the veteran's claim.  
 
The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  The United States Court of Appeals 
for Veterans Claims (Court) has mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to notify, in a November 1996 rating 
decision denying service connection for an emotionally 
unstable personality disorder, the RO informed the veteran 
that by law, personality disorders are considered to be 
unrelated to military service and are not subject to service 
connection as they are not caused by disease or injury in 
service.  The 1996 rating decision also informed the veteran 
of the evidence considered in making this determination.  
Additionally, in March 2002, in connection with the veteran's 
claim to reopen a claim of entitlement to service connection 
for a nervous condition, the RO sent a letter to the veteran 
explaining his role in the claims process and asking him to 
submit certain information.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records, to include a release 
form for VA to obtain any identified private records.  Also, 
in the May 2003 statement of the case, the RO advised the 
veteran of the relevant laws and regulations as well as VA's 
duties to assist under 38 C.F.R. § 3.159, with reference to 
the relevant VCAA cites in the United States Code, and again 
advised the veteran that personality disorders, by law, are 
not disabilities for which service connection may be granted.  

In this case, the Board is of the opinion that any assistance 
beyond what has already been provided is not required in this 
case because there is no reasonable possibility that it would 
aid in substantiating the veteran's claim.  He has been 
notified of his procedural and appellate rights and the facts 
are not in dispute.  Rather, the outcome of this claim is 
based upon the correct application of the law to the known 
facts.  The Court has specifically held that the provisions 
of the VCAA are not applicable in cases which are decided as 
a matter of law, and not the underlying facts, or development 
of facts.  Manning v. Principi, 16 Vet. App. 534, 542-
43  (2002); See also Smith v. Gober, 14 Vet. App. 227 (2000) 
(VCAA has no effect on appeal limited to interpretation of 
law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA 
not applicable where law, not factual evidence, is 
dispositive). 
 
Thus, in the circumstances of this case, where there is no 
legal basis to grant service connection for a personality 
disorder, a remand for additional notification or development 
would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Since the 
RO has already advised the veteran of the legal basis for the 
denial of this claim and has provided him with opportunity to 
respond, the Board finds that there is no prejudice in 
proceeding with the claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); cf. Sutton v. Brown, 
9 Vet. App. 553, 567 (1996).

II.  Service Connection for a Personality Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The veteran's service medical records contain a report of a 
diagnosed emotionally unstable personality in August 1975.  
As a result of this diagnosis, the veteran was discharged 
from the Navy.  Current medical evidence continues to show 
diagnoses of a personality disorder.  Personality disorders 
and mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation. 
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2003).  In other words, 
service connection may not be granted for a personality 
disorder, in and of itself.  Therefore, there is no 
entitlement under the law to service connection for a 
personality disorder and, for that reason, the appeal as to 
entitlement to benefits based on a personality disorder must 
be denied.  The Board notes, however, that the veteran's 
claims of entitlement to acquired psychiatric disabilities 
are being further developed for appellate review.


ORDER

Service connection for a personality disorder is denied. 




REMAND

In regard to the issues of entitlement to service connection 
for PTSD and whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for bipolar disorder the Board finds that a remand 
is warranted to ensure full and complete compliance with the 
enhanced duty to assist provisions enacted by the VCAA.

First, the veteran appears to receive ongoing VA medical 
treatment.  The last VA record in the claims file is dated in 
November 2002 and it thus appears that additional records may 
be available.  Also, the veteran has identified seeking 
entitlement to Social Security Administration (SSA) benefits.  
It is unclear whether any SSA determination was made, but any 
such decision and the records considered in connection 
therewith may be probative of the veteran's appeal and should 
be obtained.  The VCAA and implementing regulations provide 
that VA will assist the veteran in obtaining VA and Federal 
records, such as from the SSA, even prior to reopening a 
previously-denied claim.  See 38 C.F.R. § 3.159(c).  

Second, the evidence of record lacks clarity with respect to 
the veteran's existing psychiatric diagnoses.  Treatment 
records from the Huntington and Chillicothe VA Medical 
Centers and a September 2002 VA psychiatric examination 
reflect that the veteran has been diagnosed with bipolar 
disorder.  The September 2002 VA examiner specifically stated 
that the veteran's symptoms and clinical features do not 
fulfill the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) stressor criteria for PTSD, specifically 
criteria C.  However, V. Reeder, CCFC, LICSW, and M. Hughes, 
Ed.D., have diagnosed the veteran with PTSD and attribute 
such to the veteran's reported sexual trauma in the military.  
In March 2003, Dr. Hughes found no evidence of bipolar 
disorder.  Finally, a Minnesota Multiphasic Personality 
Inventory test was administered in November 2002, but the 
personality profile was declared invalid due to over-
reporting of problems and symptoms.  Thus, the examiner could 
not make any psychiatric diagnoses.  

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  The Board finds 
that a further examination opinion is necessary prior to 
consideration of the veteran's PTSD claim.  Moreover, the 
results of a contemporary psychiatric examination could 
include findings or conclusions useful to the adjudication of 
the veteran's application reopen his claim of entitlement to 
service connection for bipolar disorder.  

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  Such action should 
include informing the veteran of the type 
of evidence needed to support his claims 
and of whether he or VA is responsible 
for obtaining such evidence.

2.  The veteran should, in any case, be 
requested to identify all VA and non-VA 
medical providers who have examined or 
treated him for any psychiatric 
disability since service discharge.  The 
RO should take the appropriate steps to 
obtain identified records not already 
associated with the claims file, 
specifically any outstanding records from 
the Chillicothe VA Medical Center or 
other VA medical facility. 

3.  After the above development has been 
completed and all outstanding medical 
records have been associated with the 
claims file, the veteran should be 
afforded VA psychiatric and psychologic 
examinations.  The examiner(s) should 
identify all psychiatric diagnoses for 
which the veteran currently meets the 
DSM-IV criteria, specifically confirming 
or refuting whether the veteran meets the 
diagnostic criteria for bipolar disorder 
and PTSD diagnoses.  If the examiner(s) 
determine that the veteran does not meet 
the diagnostic criteria for PTSD, he or 
she should state the specific criteria 
that was not met.  The examiner(s) should 
then provide an opinion as to whether 
each currently identified psychiatric 
diagnosis is related to the veteran's in-
service sexual trauma, or whether each is 
otherwise related to service.  To the 
extent possible, the examiner(s) should 
otherwise state the likely etiology of 
diagnosed psychiatric disabilities.  The 
examiner(s) should review the claims 
file, to include the VA Medical Center 
records and diagnoses of Dr. Hughes, Ms. 
Reeder, and the September 2002 VA 
examiner, in offering the above-requested 
diagnostic and etiologic conclusions.  
The rationale for all opinions offered 
should be provided.  

4.  After completing the above actions, 
the RO should readjudicate the veteran's 
claims of entitlement to service 
connection for PTSD and whether new and 
material evidence has been received to 
reopen a claim of entitlement to service 
connection for bipolar disorder.  If the 
claims remain denied the RO should issue 
the veteran and his representative a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



